UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7245



RANDAL N. WIIDEMAN,

                                             Plaintiff - Appellant,

          versus


ROBERT A. WATSON, Commissioner, individually,
officially and in conspiracy with State
Agents; STEPHEN MANUEL ARNOLD, Pastor, indi-
vidually, officially and in conspiracy with
State Agents,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-891-AM)


Submitted:   November 9, 2000           Decided:    November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Randal N. Wiideman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Randal N. Wiideman, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Wiideman v. Watson,

No. CA-00-891-AM (E.D. Va. filed June 27; entered June 28, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2